DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 06/03/2022, in which claims 1 - 20 are pending and presented for examination.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), filed on 09/12/2018. The certified copy has been placed of record in the file. 


Information Disclosure Statement
4.	The Examiner has considered the references listed on the Information Disclosure Statements (IDS) submitted on the dates indicated in the IDS forms based on the provisions of 37 CFR § 1.97.  

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1 - 4 , 6 – 12, and 17 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0359483 A1), hereinafter “Chen.”

In regard to claim 1, Chen teaches a method for processing video data, comprising:
constructing a motion candidate list for a conversion between a first video block and a bitstream of the first video block (See Chen, Fig. 29; Par. 0054, teaches determining (constructing) a list of MVP candidates); and
performing the conversion based on the constructed motion candidate list (See Chen, Par. 0007, teaches encoding and decoding (conversion) based on motion vector predictors); 
wherein the constructing of the motion candidate list comprises: checking, upon a determination that a number of a first set of motion candidates has not reached a predetermined limit, one or more motion candidates in a table of one or multiple tables to determine a second set of motion candidates to be added into the motion candidate list (See Chen, Par. 0116: teaching that, if the number of available candidates is smaller than the fixed (predetermined) candidate list size, additional candidates (second set) are derived and added to fill the empty positions in the merging candidate list (table) where for the AMVP mode, a zero vector motion candidate is added to fill the empty positions in the AMVP candidate list after the derivation and pruning of two spatial motion candidates and the one temporal motion candidate),
wherein each table of the one or multiple tables comprises motion candidates derived from previous video blocks that are processed prior to the first video block (See Chen, Abstract; Pars. 0006, 0007, 0078), and 
arrangement of the motion candidates in the each table is based on a sequence of addition of the motion candidates into the table (See Chen, Par. 0054, which teaches determining (constructing) a list of MVP candidates, where it would have been understood that candidates are sequentially added); and
Chen is not specific about the feature: wherein one or more video blocks in pre-defined relative positions compared to the first video block are checked to derive the first set of motion candidates before the checking of the one or more motion candidates of the table, and wherein each of the first set of motion candidates is derived from motion information of a corresponding video block of the one or more video blocks.
However, one of ordinary skill in the art would know to interpret Chen as suggesting for the current limitation the condition: 
wherein one or more video blocks in pre-defined relative positions compared to the first video block are checked to derive the first set of motion candidates before the checking of the one or more motion candidates of the table, and wherein each of the first set of motion candidates is derived from motion information of a corresponding video block of the one or more video blocks (See Chen, Pars. 0054, 0055, 0116, i.e., teaches determining (constructing) a list of MVP candidates, and teaches using motion vector predictors from one or more blocks of a current picture that are not spatially adjacent (pre-defined relative positions) to a current block of the current picture, and teaches if the number of available candidates is smaller than the fixed candidate list size, additional candidates are derived and added to fill the empty positions in the merging candidate list (table) where for the AMVP mode, a zero vector motion candidate is added to fill the empty positions in the AMVP candidate list after the derivation and pruning of two spatial motion candidates and the one temporal motion candidate).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to interpret the disclosure of Chen, as disclosing a method for processing video data for encoding and decoding digital video using a merge list of motion vectors. This technique would improve compression ratio of video. (See Chen, Abstract; Pars. 0006, 0007, 0054, 0055, and Pars, 0078, 0116)   
	
   	In regard to claim 2, Chen teaches the method of claim 1, wherein the performing a conversion comprises: decoding the first video block from the bitstream. (See Chen, Pars. 0006, 0057, 0100: video decoder 30 obtains information from a bitstream).

In regard to claim 3, Chen teaches the performing a conversion comprises: encoding the first video block into the bitstream. (See Chen, (see Par. 0007 (method of encoding); Pars. 0057, and 0100 as cited above).

In regard to claim 4, Chen teaches the first set of motion candidates are added into the motion candidate list before the checking of the one or more motion candidates in the table (See Chen, Pars. 0106, 0201, which teach: a pruning process on duplicate candidates (checking) in a candidate list (previously added candidates).

In regard to claim 6, Chen teaches: the method of claim 1, wherein the predetermined limit is obtained by subtracting a 5threshold value from a maximum number of allowable motion candidates for the motion candidate list. (See Chen Pars. 0102, 0107, 0116, 0165, and 0221: disclosure of condition on number of candidates for the motion candidate list, teaching indirectly the notion of a predetermined limit based on a 5threshold value ; - The operation of subtracting a 5threshold value from a maximum number of allowable motion candidates represent common knowledge to one skilled in the art, and is not novel to the disclosure of Chen)
   
 	In regard to claim 7, Chen teaches: the method of claim 6, wherein the threshold value is pre-defined. (See Chen, Par.0102: number of candidates, less than four (herein, four is a limit or threshold); Par. 0107: number of merge candidates reaches to MaxNumMergeCand) 

10 	In regard to claim 8, Chen teaches: the method of claim 6, wherein the threshold value is a positive value. (Rationale applied to Claim 7 also applies, mutatis mutandis to rejection of claim 8)
  
	In regard to claim 9, Chen teaches: the method of claim 8, wherein the motion candidate list is a merge motion candidate list. (Rationale applied to Claim 7 and Claim 8 also applies, mutatis mutandis to rejection of claim 9, in regard to merge candidate list, according to Chen, Par. 0107: number of merge candidates reaches to MaxNumMergeCand)

	In regard to claim 10, Chen teaches: the method of claim 6, wherein the threshold value is one of 0 or 1. (See Chen, Par.0102: setting the threshold to a particular value merely amounts to an operation representing common knowledge to one skilled in the art, and is not novel to the disclosure of Chen)  
 	In regard to claim 11, Chen teaches the motion candidate list is an advanced motion vector prediction (AMVP) motion candidate list (See Chen, Par. 0099),
and in response to a number of the first set of motion candidates in the motion candidate list being less than a maximum number of allowable motion candidates for the motion candidate list, the table is checked (See Chen, Pars. 0054, 0055, 0116, teaches if the number of available candidates is smaller than the fixed candidate list size, additional candidates are derived and added).

	In regard to claim 12, Chen teaches: the method of claim 6,, wherein the threshold value is determined based on at least one of a block size, a block shape, or a slice type, or a maximum number of allowable motion candidates in the motion candidate list, a type of the first set of motion candidates. (Rationale applied to Claim 6 as analyzed above also applies, mutatis mutandis, to rejection of claim 12; See Chen, Par. 0191; Par. 0215)
 
In regard to claim 17, Chen teaches the one or more video blocks in the pre-defined relative positions compared to the first video block include at least one of: a video block located in a current picture covering the first video block or a video block located in a picture different from a current picture covering the first video block (See Chen, Figs. 2 - 4; Pars. 0104, 0105, and 0122: teaching of: video blocks in pre-defined relative positions compared to the first video block include at least one of: a video block located in a current picture covering).

In regard to claim 18, Chen teaches the checking of one or more video blocks in pre-defined relative positions compared to a first video block comprises: checking a given spatial block which is located in a current picture covering the first video block; and checking a temporal block which is located in a picture different from the current picture covering the first video block, after the checking of the given spatial block. (See Chen, Figs. 3, 4 and Par. 0122).

In regard to claim19, Chen teaches the first set of motion candidates comprises at least one of: a spatial motion candidate derived from a given spatial block which is located in the current picture covering the first video block; (See Chen, Figs. 2 - 4; Pars. 0104, 0105, and 0122), or an TMVP motion candidate derived from a temporal block which is located in a picture different from a current picture covering the first video block (See again Chen as cited above on the basis of Figs. 2 - 4; Pars. 0104, 0105, and 0122)..

In regard to claim 20, Chen teaches the first set of motion candidates includes at least one of an adjacent temporal merge motion candidate derived from an adjacent temporal neighboring video block, a non-adjacent temporal merge motion candidate derived from a non-adjacent temporal neighboring video block, (See Chen, Figs. 2 – 4, and Pars. 0104, 0105, and 0122)  ) an adjacent spatial merge motion candidate derived from an adjacent spatial neighboring video block, (See again Chen as cited above on the basis of Figs. 2 - 4; Pars. 0104, 0105, and 0122) a non-adjacent spatial merge motion candidate derived from a non-adjacent spatial neighboring video block, (Chen, Figs. 2 – 4, Pars. 0104, and 0122 as cited above) a temporal motion vector prediction (TMVP) candidate, a spatial-temporal motion vector prediction (STMVP) motion candidate, or an alternative temporal motion vector prediction (ATMVP) motion candidate (See Chen, Figs. 2 – 4; Pars. 0104, 0105, and 0122).

In regard to claim 21, Chen teaches an index of the table to be checked is signaled in a bit field included in one or more of a Video Parameter Set, a Sequence Parameter Set, a Picture Parameter Set, a Slice Header, or a tile header, or at least one bitfield corresponding to one or more of: a Coding Tree Unit or a Coding Tree Block Unit or a Coding Unit or a Prediction Unit (See Chen, Par. 0214: signaling through SPS, PPS, Slice Header, or other syntax structure).

In regard to claim 22, Chen teaches the motion information of the motion candidate in the table comprises at least one of: position information of a video block from which the motion candidate is derived, shape information of a video block from which the motion candidate is derived, a prediction direction, a reference picture index, motion vector values, an intensity compensation flag, an affine flag, a motion vector difference precision, and a motion vector difference value (See Chen, Par. 0007, Pars. 0033 – 0034: position modification; See also Pars. 0054, 100 and 102; Pars. 0103 and 0108: reference picture index, motion vector difference).

In regard to claim 23, the claim discloses: a video processing apparatus comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to: construct a motion candidate list for a conversion between a first video block and a 20bitstream of the first video block; and perform the conversion based on the constructed motion candidate list; wherein the constructing of the motion candidate list comprises: checking, upon a determination that a number of a first set of motion candidates has not reached a predetermined limit, one or more motion candidates in a table of one or multiple tables 25to determine a second set of motion candidates to be added into the motion candidate list; wherein each table of the one or multiple tables comprises motion candidates derived from previous video blocks that are processed prior to the first video block, and arrangement of the motion candidates in the each table is based on a sequence of addition of the motion candidates into the table; and 30wherein one or more video blocks in pre-defined relative positions compared to the first video block are checked to derive the first set of motion candidates before the checking of the 152684523.160Docket No. 130408-8525.US01 one or more motion candidates of the table, and wherein each of the first set of motion candidates is derived from motion information of a corresponding video block of the one or more video blocks. (Claim 23 contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim. (See rationale applied to rejection of Claim 1; - Further, Chen teaches a video processing apparatus (See Chen, Figs. 24 and 25, and Pars. 0012, 0237, and 0256))    

In regard to claim 24, the claim discloses: a non-transitory computer-readable storage medium storing instructions that cause a processor to: construct a motion candidate list for a conversion between a first video block and a bitstream of the first video block; and perform the conversion based on the constructed motion candidate list; 10wherein the constructing of the motion candidate list comprises: checking, upon a determination that a number of a first set of motion candidates has not reached a predetermined limit, one or more motion candidates in a table of one or multiple tables to determine a second set of motion candidates to be added into the motion candidate list; wherein each table of the one or multiple tables comprises motion candidates derived 15from previous video blocks that are processed prior to the first video block, and arrangement of the motion candidates in the each table is based on a sequence of addition of the motion candidates into the table; and wherein one or more video blocks in pre-defined relative positions compared to the first video block are checked to derive the first set of motion candidates before the checking of the 20one or more motion candidates of the table, and wherein each of the first set of motion candidates is derived from motion information of a corresponding video block of the one or more video blocks. (Claim 23 contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim. (See rationale applied to rejection of Claim 1; - Further, Chen teaches  a computer-readable medium (See Chen, Par. 0012)).

In regard to claim 25, the claim discloses: a non-transitory computer-readable recording medium storing a bitstream which is 25generated by a method performed by a video processing apparatus, wherein the method comprises: constructing a motion candidate list for a conversion between a first video block and a bitstream of the first video block; and performing the conversion based on the constructed motion candidate list; 30wherein the constructing of the motion candidate list comprises: 152684523.161Docket No. 130408-8525.US01 checking, upon a determination that a number of a first set of motion candidates has not reached a predetermined limit, one or more motion candidates in a table of one or multiple tables to determine a second set of motion candidates to be added into the motion candidate list; wherein each table of the one or multiple tables comprises motion candidates derived 5from previous video blocks that are processed prior to the first video block, and arrangement of the motion candidates in the each table is based on a sequence of addition of the motion candidates into the table; and wherein one or more video blocks in pre-defined relative positions compared to the first video block are checked to derive the first set of motion candidates before the checking of the 10one or more motion candidates of the table, and wherein each of the first set of motion candidates is derived from motion information of a corresponding video block of the one or more video blocks. (Claim 25 contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim; - Further, Chen teaches a computer-readable medium storing a bitstream (See Chen, Fig. 25, memory element 151; Par. 0012, and 0260)).
  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Li et al. (US 2020/0036997 A1).

In regard to claim 5, Chen does not specifically teach the table is a history-based motion vector prediction (HMVP) table and comprises at least one HMVP motion candidate.
Li teaches the table is a history-based motion vector prediction (HMVP) table and comprises at least one HMVP motion candidate (See Li, Par. 0010: teaching of history-based motion vector prediction (HMVP) buffer that is configured for storing affine motion information candidates)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Chen and Li, before him/her, to invention to modify the method as taught by Chen with the limitations as taught by Li to provide for storing affine motion information of the coding block in a history-based motion vector prediction (HMVP) buffer (Chen, Abstract and Pars. 0006, 0007, 0054, 0055, 0078, 0116; Li, Par. 0010).


Allowable Subject Matter
Claims 13 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the limitations of those claims.  


References considered but not cited
12.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
SCHIERL et al. (US 20130016771 A1) teaches VIDEO DECODER PARALLELIZATION FOR TILES-.
Lee et al. (US 20170332099 A1) teaches MERGE CANDIDATES FOR MOTION VECTOR PREDICTION  FOR VIDEO CODING.
Denoual et al. (US 20170332099 A1) teaches METHOD, DEVICE, AND COMPUTER PROGRAM FOR ENCAPSULATING AND PARSING TIMED MEDIA DATA.
Chen et al. (US 20180192069 A1) teaches MOTION VECTOR GENERATION FOR AFFINE MOTION MODEL FOR VIDEO CODING.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
 	Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487